DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 12/30/2021 in response to Office Action (non-final rejection) mailed 12/8/2021. 
Claims 1-7 were previously pending. With Applicant’s filing of 12/30/2021 Claims 1-7 are amended. Presently Claims 1-7 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fromm et al. (US 2016/0288415 A1, hereinafter “Fromm”).
Regarding Claim 1, Fromm discloses a 3D object printing apparatus, the apparatus comprising a 3D printer (shaping apparatus, 100) including a platen (shaping stage, 104), an ejector head (discharge Fromm’s disclosed actuator, because an actuator may be a motor that may be electrical, pneumatic, or hydraulic. Thus, Fromm discloses a moving positioner that works by driving force of a motor. The shaping stage is configured to move along a track (110) to under the discharge head to enable formation of a layer of the shaping object, then the shaping stage may move along the track to enable the top layer of the shaping object to be UV material cured ([0018]; Fig. 5), thus the relative position between the discharge head and the shaping stage is changed. The track may return the shaping stage to the discharge head for additional layers or may divert the shaping stage to the shaping object discharge area (150) where the shaping stage is rotated to a tilted position and the controller operates the temperature adjustment element to heat the shaping stage and raise its temperature to a level that enable the shaping object to be released from the shaping stage ([0018-0019]; Figs. 5,6). Fromm further discloses a controller or general purpose processor executing programmed instruction stored in non-transitory computer readable storage media operatively connected to the controller or processor to manipulate data or to operate one or more components in the shaping apparatus. The processor causes the discharge head to discharge the shaping material on the shaping stage to complete a three-dimensional shaping object on the shaping stage while causing the moving positioner and the motor to change the relative position between the discharge head and the shaping stage, as discussed above. As .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US 2016/0288415 A1, hereinafter “Fromm”) in view of Bloome et al. (US 2017/0190120 A1, hereinafter “Bloome”).
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Fromm as discussed above. Fromm does not disclose the shaping stage has a plurality of holes or a plurality of grooves in an area of the shaping stage on which the shaping material is stacked.
In the same field of endeavor, extrusion-type 3D printing, Bloome discloses a 3D printing apparatus comprising a build platform, an extruder including at least one nozzle movable relative to the platform, and a controller configured to control the relative movement, and the build platform includes a first plate on which the 3D object is formed (Abstract). Referring to Figures 1A and 1C, the build platforms used in 3D printer applications can include a plurality of openings (holes, 110). That can be defined in the build platform (108) ([0026]; Figs. 1A, 1C). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Fromm invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Bloome teaching of a shaping stage with a build surface having a plurality of holes. One would be motivated to combine them by a desire to gain the benefit of providing mechanical coupling between the shaping stage and a 3D object being built thereon, in this way both the tensile as well as shear strength of the attachment between the object from the platform during the build can be increased, as taught by Bloome [0026].
Regarding Claim 6, the limitations of Claim 3 from which Claim 6 depends are disclosed by the combination Fromm and Bloome as discussed above. Fromm further depicts the temperature adjustment portion covering at least a portion of the outer circumference of the shaping stage (Figs. 1,2). Thus, regardless of the size of the area of the plurality of holes on the shaping stage, the temperature adjustment portion is disposed along at least a portion of the outer circumference of the holes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US 2016/0288415 A1, hereinafter “Fromm”) in view of Reese et al. (US 2016/0176118 A1, hereinafter “Reese.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Fromm as discussed above. Fromm does not disclose the shaping stage has a coating layer that coats at least a part of an area of the shaping stage on which the shaping material is stacked, and the coating layer has a higher thermal conductivity than the shaping stage.
In the same field of endeavor, extrusion-type 3D printing, Reese discloses 3D printing apparatus comprising a base for printing 3D objects using high temperature thermoplastics, the base comprising a heated build platform, a thin removable plate secured on top of the build platform, a high temperature polymer coating applied over the removable plate, and surface treatment of high temperature polymer coating to maintaining adhesion between the 3D object and the printing surface (Abstract). In order to increase polymer adhesion to the plate surface (104) spray coated with the high temperature polymer (106), the surface of the high temperature polymer coating may be roughened or treated, and the surface treatment of the high temperature polymer coating imparts a regular or an irregular patterned feature to the coating, where the surface of the high temperature polymer coating may be roughened at the nano-, micro-, or milli-meter scale ([0024, 0026]). The removable plate may be made from ceramic ([0022]). Thus, the removable plate with coating layer has a coating layer higher in thermal conductive than other parts of the shaping stage, the coating layer being obtained by coating at least a part of an area on which the shaping material is stacked. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Fromm invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Reese teaching of a high thermal conductivity coated build plate. One would be motivated to combine them by a desire to gain the benefit of increased polymer adhesion on the build plate surface, as taught by Reese [0026].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US 2016/0288415 A1, hereinafter “Fromm”) in view of Reese et al. (US 2016/0176118 A1, hereinafter “Reese”), and further in view of Bloome et al. (US 2017/0190120 A1, hereinafter “Bloome”).
Regarding Claim 5, the limitations of Claim 4 from which Claim 5 depends are disclosed by the combination Fromm and Reese as discussed above. The combination Fromm and Reese does not 
In the same field of endeavor, extrusion-type 3D printing, Bloome discloses a 3D printing apparatus comprising a build platform, an extruder including at least one nozzle movable relative to the platform, and a controller configured to control the relative movement, and the build platform includes a first plate on which the 3D object is formed (Abstract). Referring to Figures 1A and 1C, the build platforms used in 3D printer applications can include a plurality of openings (holes, 110) in an area of the shaping stage on which the shaping material is to be stacked. That can be defined in the build platform (108) ([0026]; Figs. 1A, 1C). It is an inherent property of holes that they have at least a portion of an inner wall surface. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Fromm and Reese invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Bloome teaching of a shaping stage with a build surface having a plurality of holes. One would be motivated to combine them by a desire to gain the benefit of providing mechanical coupling between the shaping stage and a 3D object being built thereon, in this way both the tensile as well as shear strength of the attachment between the object from the platform during the build can be increased, as taught by Bloome [0026].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fromm et al. (US 2016/0288415 A1, hereinafter “Fromm”).
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Fromm as discussed above. Fromm further discloses the processor is configured to move the shaping stage around the track as depicted in Fig. 5, and after the shaping object is completed and is cured at the UV material cure station, the shaping stage moves along the track to the image analysis station where it gets imaged, and further along the track to the discharging station where it get tilted. One of ordinary skill in the art would recognize the motion of the shaping stage through the apparatus, along the track, from .

Response to Amendment
Several claim limitations were previously identified as invoking 35 USC 112(f) interpretation. In light of Applicant’s amendment, these claim limitation are now interpreted under the standard of broadest reasonable interpretation.
Claim 5 was previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, this rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 12/30/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fromm as discussed above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743